In a proceeding pursuant to CPLR article 75 to permanently stay an uninsured motorist arbitration, Integon Preferred Insurance Company appeals from an order of the Supreme Court, Nassau County (McCarty, J.), dated April 5, 2002, which denied its motion denominated as one for leave to renew and reargue, but which was, in effect, solely a motion for leave to reargue its prior motion to vacate its default in appearing in this proceeding, which was denied in an order of the same court, entered September 24, 2001.
Ordered that the appeal is dismissed, with one bill of costs to the respondents appearing separately and filing separate briefs, as no appeal lies from an order denying reargument.
The motion of the appellant, Integon Preferred Insurance *405Company (hereinafter Integon), denominated as one for leave to reargue and renew, was not based on new facts which were unavailable at the time of the prior motion. Since Integon did not provide a valid excuse for the failure to offer this additional evidence on the earlier motion, the motion was solely a motion to reargue, the denial of which is not appealable (see Matter of Calverton Indus, v Town of Riverhead, 278 AD2d 319, 320 [2000]; Sallusti v Jones, 273 AD2d 293, 294 [2000]; Bossio v Fiorillo, 222 AD2d 476, 477 [1995]). Prudenti, P.J., Ritter, Feuerstein and Crane, JJ., concur.